People v Newton (2021 NY Slip Op 01696)





People v Newton


2021 NY Slip Op 01696


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (9/17) KA 16-00242.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEREMY B. NEWTON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.